DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 10/12/2020 has been entered. 
Claims pending: 1-5, 7-10 and 14-20.
(i) Claims amended: 
(1) independent claims: 1, 16, and 20.
(2) dependent claims: 3, 4, 5, 7, 8, 9, 10, 15, 17, 18, and 19.
Claim Status
Claims 1-5, 7-10 and 14-20 are pending.  They comprising of 3 groups:
1) system1: 1-5, 7-10, 14-15, and   
2) method1: 16-18, and 
3) CRM1: 19-20.
All appear to have similar scope and will be rejected together.
As of October 12, 2020, independent claim 1 is as followed:
1. (Currently Amended). A system for providing a customer service portal accessible by a customer service representative (CSR) in real-time on a representative device connected to a network that provides resource material to the CSR, comprising:
[I] a database storing: a plurality of resources associated with a plurality of first contexts of customer service and historical data;
[II] one or more memories storing instructions; 
[III] a user interface of a customer service portal; and

[1] receiving communication data, via the network, associated with an on-going communication, the communication data comprising at least one of text or audio received from a customer device;
[2] parsing the communication data using natural language process (NLP) algorithms;
[3] obtaining a plurality of features of the parsed data;
[4] determining an identity of a customer associated with the customer device; 
[5] determining, using at least one of a machine-learning process or a neural network method, a second context of the communication data based on the parsed data wherein determining the second context comprises:
[5a] classifying the features based on at least a portion of the historical data which is associated with the determined identity;
[5b] identifying key phrases associated with the second context;
[5c] determining a prediction probability of the second context based on the key phrases;
[5d] predicting a future action of the customer based on the probability; and
[5e] compiling a list of key phrases describing the on-going communication;
[6] automatically identifying, based on the key phrases, at least one of the resources which is associated with the second context; and
generating for display, via the user interface in real-time during the on-going communication, the identified at least one of the resources in the form of at least one of a step-by-step guide, a website, or a tutorial for the CSR; and
[8] receiving, via the user interface, actions by the CSR.
Note: for referential purpose, numerals [1]-[13] are added to the beginning of each step.
Claim Rejections - 35 USC § 112
Claims 1-5, 7-10 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In amended independent claims 1, 16 and 20, the following features are added in step [5] of “determining a context”, 
(1) classified features,
(2) a determined prediction probability of the second context, 
(3) a predicted future action of the customer, 
(4) a compiled list of key phrases describing the on-going communication.
These features are not being used anywhere in the subsequent steps of [6] “identifying the at least one resources”, [7] “generating for display”, and [8] “receiving, , actions by the CSR”, and so it’s not clear what are they existed there for.  Note that step [6] of “identifying” is based on [5b] the identified key phrases. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Per New Guidelines 2019 PEG as of October 2019

Claims 1-5, 7-10 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a process for analyzing customer information (request with respect to a problem or issue) and providing some information/data which serves as “resource” or “solution” to the request by analyzing user personal information using a model and providing a recommendation such as resource.  This judicial exception is not integrated into a practical application because the cited problems as shown in the “Background”,
Under the current 2019 PEG USPTO guidance, a two-step analysis is utilized to determine subject matter eligibility under 101.  
    PNG
    media_image1.png
    691
    600
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    492
    632
    media_image2.png
    Greyscale



Step 1: 
In the instant case, with respect to claims 1-5, 7-10 and 14-20:
	Claim category:
(1) Machine: 1-5, 7-10 and 14-15, and
(2) Process: 16-18, and 
(3) Article: 19-20.
Analysis:

1. Machine: claims 1-5, 7-10 and 14-15 are directed to a system for providing resource material to a customer service representative (CSR), comprising:
(1) a database, 
(2) a processor, 
(3) a memory device holding an instruction set executable on the processor to cause the computer system to perform operations for providing resource material to a customer service representative (CSR) based on a customer’s request.  (Step 1:Yes).
2. Article: 19-20, comprising a non-transitory computer-readable medium storing executable instructions thereon, which, when executed by a processor, cause the processor to perform operations for providing resource material to a customer service representative (CSR).  (Step 1:Yes).
3. Process: claims 16-18 are directed to a process; i.e., a series of steps or acts, for providing resource material to a customer service representative (CSR) based on a customer’s request. (Step 1:Yes).
Thus, the claims are generally directed towards one of the four statutory categories under 35 USC § 101.  
Step 2A (Template)
1) Prong 1: Determine whether the claims at issue are directed to one of those patent-ineligible concept?  Does the claim recites any judicial exceptions, including certain groups of abstract ideas? i.e. 
(1) Mathematical concepts -- mathematical relationships, mathematical formulas or equations, and mathematical calculations;

(2) Certain method of organizing human activities -- 

(i) fundamental economic principles or practices (including hedging, insurance, mitigating risk);

(ii) commercial or legal interactions (including agreements in the form of contracts; Legal obligations; Advertising, marketing or sales activities or behaviors; business relations);    

(iii) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 

(3) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, and opinion). 

2) Prong 2: Does the claim recites additional elements that integrate the judicial exception into a practical application? For examples: 


(1) MPEP § 2106.05 (a) - Improvements to the functioning of a computer or to any other technology or technological field.
(2) MPEP § 2106.05 (b) – Applying the judicial exception with or by use of a particular machine.
(3) MPEP § 2106.05 (c) – Effecting a transformation or reduction of a particular article to a different state or thing. Transforms “information” by simply “manipulates and outputs data” is not sufficient; see also Gottschalk v. Benson, 409 U.S.63, 71-72 (1972) (holding that a computer based algorithm that merely transform data from one form to another is not patent-eligible).  

(4) MPEP § 2106.05 (e) – Applying the judicial exception in some other meaningful way beyond general linking the use of the judicial exception to a particular technological environment.
Limitations that are not indicative of integration into a practical application:
(1) MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
(2) MPEP § 2106.05 (g) – Adding insignificant extra-solution (IE-S) activity.
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment.  
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, determines whether the claim meets:
Step 2B (Template):
1) Does the claim recite additional elements that amount to an inventive concept (aka “significantly more”) than the judicial exception? or
2) adding a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP 2106.05(d)); or
Limitations that are not indicative of integration into a practical application:
(1) MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
(2) MPEP § 2106.05 (g) – Adding “insignificant extra-solution (IE-S) activity”.
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment, and

(4) MPEP § 2106.05 (d) and 2018 Berkheimer Memo- Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Note: See Berkheimer vs. HP, Inc., 881 F.3d 1360, 1366 (Fed. Cir. 2018) (concluding that claims 1-3, and 9 of US Patent no. 7,447,713, which deals with “An Asset and Content Management System,” and “A method of archiving an item comprising in a computer processing system”, with steps of “presenting, parsing, comparing, storing, and editing data” are well known, routine, and conventional, and are abstract ideas).  Dependent claims 4-8 are not conventional and are patent eligible.     
Actual Analysis:

Claims 1-5, 7-10 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(1) Prong 1: Does the Claim Recite a Judicial Exception?
Independent method claim 1 (serve as representative of the 3 independent claims) is directed to a process for providing resource material to a customer service representative (CSR) based on a customer’s request, which is a concept/plan and squarely within the realm of abstract idea.  In summary, the steps include the steps that a person would perform when configuring a plan to provide resource material to a customer service representative (CSR).  The claim scope appears to be a modeling process for determining the proper resource to be presented to an agent (CSR) by collecting a request from a customer, analyzing the request to determine the customer’s identity, determine the context or scope of the request by obtaining key words, identifying resource associated with the context, and display the resource to the agent for proper action.  The recited subject matter belongs to the group of certain methods of organizing human activity.  MPEP 2106.04(a)(2)(II) (“Certain Methods of Organizing Human Activity”).  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
This judicial exception is not integrated into a practical application because the cited problems as shown in the “Background”,

    PNG
    media_image3.png
    303
    725
    media_image3.png
    Greyscale

The claims appear to be more of well known business problem for lack of automated analysis and recommendation between the involved parties.  The problems indicated in the “Background” appear to be resolved by using generic computers for automation.  The improvement of the claimed invention due to the use of “computer automation” is not consider to be a practical application.  
Claim 1 recites a method, comprising:	
[1] receiving data.	Data collecting, insignificant extra-solution activity (IE-SA).
[2] analyzing by parsing the data.	  		Mental process.
[3] obtaining features.					Data collection, IE-SA.
[4] determining an identity.			.	Mental process.
[5] determining a context.				Mental process.
a. classifying…				Mental process
	b. identifying key phrases…			Mental process
	c. determining probability..			Mental process
	d. predicting a future action…			Mental process
	e. compiling a list of key phrases..		Mental process
[6] identifying resources.	Mental process.
[7] displaying the resource (data).	Data displaying.
[8] receiving an action.	Data collecting/IE-SA step.



(2) Prong 2:  Judicial Exception Integrated into a Practical Application?
In this case, claim 1, as a whole, is focused on “business process management” by providing resource material to a customer service representative based on a user’s request.
MPEP § 2106.05 (a) - Improvements to the functioning of a computer or to any other technology or technological field: 
Conclusion (1): none.  
The claimed invention is directed to a business practice that involves using generic computer components as tools to enhance the automation of a business process and wherein the business process is providing resource material to a customer service representative based on a user’s request.
The claimed invention does not appear to meet the guideline of MPEP 2106.05(a) since the claimed invention does not appear to improve the functioning or operation of a computer system or any other Technical Field or Technology.
The additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: 
(i) mere instructions to implement the idea on computer system.
(ii) recitation of a computer system that serve to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  
The additional elements or combination of elements in the claims do not provide an improvement to the functioning of a computer or to any other technology or technical field.
 (2) MPEP § 2106.05 (b) – Applying the judicial exception with or by use of a particular machine.
Conclusion (2): none.  
generic server computer devices, “data processing system” that was described in the specification at a high level of generality, comprising generic computer components.  No indication in the specification nor does the attorney indicating that the operations recited in claim 1 requires any specialized computer hardware or other inventive computer components, i.e., a particular machine, or invokes any inventive programming.  
   
(3) MPEP § 2106.05 (c) – Effecting a transformation or reduction of a particular article to a different state or thing.
Conclusion (3): none.  
The claims deal with a method for enhancing the automation of a business process and wherein the business process is providing resource material to a customer service representative based on a user’s request.  The displaying of the relationship and the analysis result is not a “transformation or reduction of an article into a different state or thing constituting patent-eligible subject matter”. 
See In re Bilski, (Fed. Cir. 2008), see also CyberSource Corp. vs. Retail Decisions (Fed. Cir. 2011) (“The mere manipulation or reorganization of data … does not satisfy the transformation prong.”).
	
(4) MPEP § 2106.05 (e) – Applying the judicial exception in some other meaningful way beyond general linking the use of the judicial exception to a particular technological environment.
Conclusion (4): The current claims do not add meaningful limitations beyond generally linking the use of judicial exception, a method for enhancing the automation of a business process and wherein the business process is providing resource material to a customer service representative based on a user’s request.  
Limitations that are not indicative of integration into a practical application:

MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
Conclusion (1): The current claims merely invoke a generic computer components as a tool in which the computer instructions apply the judicial exception.
	
(2) MPEP § 2106.05 (g) – Adding insignificant extra-solution activity.
Conclusion (2): as shown above, steps 1, 3, 7 and 8, in independent claim 1 cite insignificant extra-solution activity.
	
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment.  
Conclusion (3): These 8 steps in independent claim 1 are limitations to be simply “a field of use” that attempts to limit the abstract idea to a particular technological environment.  
This judicial exception is not integrated into a practical application because a method for enhancing the automation of a business process and wherein the business process is providing resource material to a customer service representative based on a user’s request.  
a. MPEP 2106.05(a) “Improvement to the Functioning of a Computer or To Any Other Technology or Technical Field”?
The claimed invention is directed to a business practice that involves using generic computer components as tools to enhance the automation of a business process and wherein the business process is enhancing the automation of a business process and wherein the business process is providing resource material to a customer service representative based on a user’s request.  
The claimed invention does not appear to meet the guideline of MPEP 2106.05(a) since the claimed invention does not appear to improve the functioning or operation of a computer system or any other Technical Field or Technology.
The additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: 
(i) mere instructions to implement the idea on computer system.
computer system that serve to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  
The additional elements or combination of elements in the claims do not provide an improvement to the functioning of a computer or to any other technology or technical field.
 (2) Prong 2:  
The additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: 
(i) mere instructions to implement the idea on a computer, and/or 
(ii) recitation of generic computer structures in IOT, a processing device and a memory device, that serve to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  
(1) This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – using a computer system, server, and communication software to perform all the business steps of: 
[1] receiving data.	
[2] analyzing by parsing the data.	  		
[4] determining an identity.			
[4] determining a context.				
	classifying…					
	identifying key phrases…			
	determining probability..			
	predicting a future action…			
	compiling a list of key phrases..		
[11] identifying resources.	
[12] displaying the resource (data).	
[13] receiving an action.	
		
functions of: determining, analyzing, and identifying.  The additional steps of receiving, displaying, and receiving, etc. are insignificant extra-solution activity (IE-SA) steps.  Therefore, the claimed invention amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Furthermore, the providing resource material to a customer service representative based on a user’s request are well known practice as shown in MPEP 2106.05 (d) Well-Understood, Routine, Conventional Activity [R-08.2017].  
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  See item (v.).
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a 
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
Moreover, below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
i. Recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); 
ii. Shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); 
iii. Restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC
iv. Identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); 
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
vi. Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and 
vii. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to “integration of the abstract idea” into a “practical application”, the additional element of using “a processor” and “memory device” to perform those cited steps amounts to no more than mere instructions to perform the providing resource material to a customer service representative based on a user’s request using a generic computer component.  Mere instructions to apply an exception using a generic computer component can not provide an inventive concept.  The claim is not patent eligible.  
Step 2B: 
The Claims Lack an Inventive Concept
Considered as an ordered combination, the computer components of the method add nothing that is not already present when the steps reconsidered separately.  Viewed as a whole, the method claims simply matching a request or query-for-response from customers and notifying the best matching to communicate with the customer to initiate an activity, as performed by a generic computer. As shown in the specification ¶¶ [002-0061], the claims do not, for example, purport to improve the functioning of the computer itself nor do they effect an improvement in any other technology or technical field.  Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea of providing resource material to a customer service representative based on a user’s request, by various data processing mechanism using some unspecified, generic computer. 
As for the use of a system, as shown in Figs. 1-4, to carry out the steps [1]-[13] above, it does not impose meaningful limits on the claims. Specifically, the storage device merely stores the data, and the computer system just performs insignificant, conventional, and routine steps (e.g., receiving, analyzing, determining, identifying, displaying, and receiving), these extra insignificant activities do not impose meaningful limits on the scope of the claims and are not integral to the invention as a whole. See Bancorp, 687 F.3d at 1278; SiRF Tech., Inc., v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (“In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed).  
Under current practices, that is not enough to transform an abstract idea into a patent-eligible invention.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
As shown in Example 37, claim 3, of 2019 PEG Guideline, which is found to be patent ineligible because the improvement appears to be computer automation using generic processor which is similar to the claimed invention.
2106.05(d) Well-Understood, Routine, Conventional Activity [R-08.2017] 
Another consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry. If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility. 


    PNG
    media_image4.png
    319
    722
    media_image4.png
    Greyscale

As for dep. claim 2 (part of 1 above), which deals with further details of the communication feature, i.e. an on-line chat, this further limits the abstract idea of the received communication data without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 2 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  

As for dep. claims 3-5 (part of 1 above), which deal with further details of received communication data, these further limit the abstract idea of the data parameters without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claims 3-5 are not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claim 7 (part of 1 above), which deal with further details of parsed communication data, i.e. analyzed data, this further limits the abstract idea of the data without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 7 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claims 8-9 (part of 1 above), which deal with further details of determined second context features, i.e. real time audio data, these further limit the abstract idea of the data parameters without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claims 8-9 are not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claim 10 (part of 1 above), which deal with further details of received historical data, this further limits the abstract idea of the historical data parameters without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 10 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claim 14 (part of 1 above), which deal with further details of predicted future action, this further limits the abstract idea of the predicted future action parameters without including
As for dep. claim 15 (part of 1 above), which deal with further details of identified resource, this further limits the abstract idea of the predicted future action parameters without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 15 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.   
Therefore, claims 1-5, 7-10 and 14-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. 	step 2B:  NO
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

On October 10, 2007, the Patent Office issued the "Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc.," 73 Fed. Reg. 57,526 (2007) (hereinafter the Examination Guidelines). Section III is entitled "Rationales to support rejections under 35 U.S.C. 103."  Within this section is the following quote from the Supreme Court: "rejections on obviousness grounds cannot be sustained by merely conclusory statements; instead there must be some reasoning with some rational underpinning to support the legal conclusion of obviousness." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)).
Under the Examination Guidelines, the following is a list of rationales that may be used to support a finding of obviousness under 35 U.S.C. § 103:
(a) combining prior art elements according to known methods to yield predictable results;  
(b) simple substitution of one known element for another to obtain predictable results;
(c) Use of known technique to improve similar devices (methods, or products) in the same way;
(d) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(e) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(f) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; and 
(g) Some teaching, suggestion, or motivation (TSM) in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
	Each rationale is resolved using the Graham factual inquiries.

Claims 1-11 and 14-15 (system), 16-19 (method), and 20 (CRM) are rejected under 35  U.S.C. 103(a) as obvious over:
Names					Publications:
(1) JEFFS et al.			2014/0.143.157, and
(2) SUNG et al.			2018/0.039.477, and 
(3) GANAPATHIRAJU et al.		2014/0.067.391, and  
(4) COBB et al.			2010/0.208.986, and
(5) BEDNAREK			US 6,965,868.

As for independent claims 1, 16, and 20, JEFFS et al. discloses a system for providing resource material to a customer comprising:
[I] a database storing a plurality of resources associated with a plurality of customer

	{see Fig. 1, database 106, or database 124}

    PNG
    media_image5.png
    329
    650
    media_image5.png
    Greyscale

[II] one or more memories storing instructions; and
[III] an user interface; and 
[IV] one or more processors configured to execute the instructions to perform
operations comprising:
[1] receiving data associated with an on-going communication, the on-going communication comprising a customer service request received from a customer analyzing the data associated with the on-going communication;
{see Fig. 1, Fig. 3, 
[0012],
[0013 “other customer services concerns, requests for upgrade or a decrease of services, customer services ….]

    PNG
    media_image6.png
    611
    650
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    528
    650
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    382
    500
    media_image8.png
    Greyscale


{see Fig. 1, 102 “Customer Service Interaction”, 108 “Speech Analytics”, 126 “Content Analysis”, 109 “Speech Analytics Results”}
[4] determining an identity of the customer associated with the communication;
{see [0012] above “creation of a customer identification number”, and [0014]}
[5] determining a context of the customer service request based on the analysis and based on historical data associated with the determined identity;
[5a] using a machine learning process or a neural network method, wherein the context comprises a prediction of a future action of the customer; and
{see [0013 … the identified issues at 306 may further include complaints or concerns regarding previous customer service interactions themselves, either for responsiveness, available channels, available customer service hours, or waiting times.”]}
[5b] compiling a list of keywords or phrases describing the customer service request;

    PNG
    media_image9.png
    505
    550
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    315
    500
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    972
    625
    media_image11.png
    Greyscale



	{see Fig. 3, and [0014]}
	
    PNG
    media_image12.png
    549
    625
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    783
    625
    media_image13.png
    Greyscale

[7] displaying, via a user interface in real-time during the communication, the resource associated with the customer service request.
{see Fig. 2, user GUI, Interface 210, and [0022-0023]}

    PNG
    media_image14.png
    765
    625
    media_image14.png
    Greyscale


		



JEFFS et al. fairly teaches the claimed invention except for explicitly discloses:
(1) analyzing the context by parsing using NLP algorithms, 
(2) step [5a] of using a machine learning process or a neural network method, wherein the context comprises a prediction of a future action of the customer;
(3) classifying step, 
(4) the displaying via the user interface at least one of a guide, or a website, or a tutorial for the CSR; and 
(5) receiving, via GUI, actions by the CSR.
In a similar system, SUNG et al. is cited to the analysis of a text by parsing the data using NLP algorithm and generates a plurality of features of the parsed data.

    PNG
    media_image15.png
    160
    442
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    704
    483
    media_image16.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the analysis of customer service response of JEFFS et al. by parsing the data using NLP algorithms and obtain a plurality of parsed data as taught by SUNG et al. to generate action data, see Fig. 5.  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have been motivated to carry out the function.
JEFFS et al./SUNG et al. fairly teaches the claimed invention except for explicitly discloses:
(2) step [5a] of using a machine learning process or a neural network method, wherein the context comprises a prediction of a future action of the customer;
(3) classifying step, 
(4) the displaying via the user interface at least one of a guide, or a website, or a tutorial for the CSR; and 
(5) receiving, via GUI, actions by the CSR.
In a similar system, GANAPATHIRAJU et al. is cited to teach the use a machine learning process or a neural network for analyzing textual data in an on-going communication, see [0001], [0003], [0018], [0020] and [0035].
	
    PNG
    media_image17.png
    266
    600
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    212
    600
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    254
    600
    media_image19.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the customer service response of JEFFS et al. /SUNG et al. by using a machine learning process or a neural network method for determining a context of customer service request in a customer interaction as taught by GANAPATHIRAJU et al. for improving context analysis as taught in [0003, 0018 and 0020].  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have been motivated to carry out the function.
except for explicitly discloses:
(3) classifying step, 
(4) the displaying via the user interface at least one of a guide, or a website, or a tutorial for the CSR; and 
(5) receiving, via GUI, actions by the CSR.
	COBB et al. is teach the step of classifying the data features based on historical data for further evaluation, see [0021] and [0033].
	
    PNG
    media_image20.png
    462
    422
    media_image20.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the customer Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have been motivated to carry out the function.
JEFFS et al. /SUNG et al. /GANAPATHIRAJU et al. /COBB et al. fairly teaches the claimed invention except for explicitly discloses:
(4) the displaying via the user interface at least one of a guide, or a website, or a tutorial for the CSR; and 
(5) receiving, via GUI, actions by the CSR.
	In a similar customer-agent system, BEDNAREK is cited to teach steps:
(4) displaying via the user interface at least one of a step-by-step guide, or a website, or a tutorial for the CSR; and 
(5) receiving, via GUI, actions by the CSR.
{see Fig. 11, and respective col. 81, lines 1-27.}

    PNG
    media_image21.png
    464
    599
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    645
    600
    media_image22.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the customer service response of JEFFS et al./SUNG et al. /GANAPATHIRAJU et al. /COBB et al. by displaying a GUI comprising a guidance for the CSR and receiving an action by the CSR as taught by BEDNAREK for guiding the CSR action for potential business transaction, as shown Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have been motivated to carry out the function.  
The displaying of other resources such as a website or a tutorial or guidance for the CSR would have been obvious as mere presenting other similar resources to the CSR if desired.
As for dep. claim 2 (part of 1 above), which deal with well known types of customer communication, i.e. chat or telephone conversation, this is taught in [0016 “e-mail, paper, web chat, text message, web page”] and [0025] and [0028].
As for dep. claims 3-4 (part of 1 above), which deal with well known types of customer issue requests, this is taught in [0013].  The selections of other customer’s issues would have been obvious since the application can apply to all consumer’s issues, see [0041 Alternative embodiments… are obvious].
As for dep. claims 5-6 (part of 1 above), which deal with well known types of customer requests, this is taught in [0016].  The selections of other customer’s request forms would have been obvious since the application can apply to all request forms/communication types, see [0041 Alternative embodiments… are obvious].
As for dep. claim 7 (part of 1 above), which deal with the parsing step includes analyzing step, this is taught in SUNG et al. Fig. 5, step 508, and [0099] above, or JEFFS et al. Fig. 1, “110”, “Real Time Speech Recognition”, and respective [0025] and [0028].

.
1 above) and dep. claim 17 (part of 16 above), which deal with well known types of customer communication, i.e. real-time audio data, this is taught in Fig. 1, “110”, “Real Time Speech Recognition”, and respective [0025] and [0028].
As for dep. claim 9 (part of 1 above), which deal with well known types of customer communication, i.e. voice response data, this is taught in Fig. 1, “110”, “Real Time Speech Recognition”, and respective [0025] and [0028].
As for dep. claims 10-11 (part of 1 above), which deal with well known types of customer historical data, i.e. transaction, account, etc., these are taught in [0013 … customer service or purchase history, ].  The selections of other customer’s business transaction or services would have been obvious since the application can apply to all consumer’s issues, see [0041 Alternative embodiments… are obvious].
As for dep. claim 12 (part of 1 above), which deal with well known types of customer communication, i.e. a web site or web page, this is taught in Fig. 1, 110”, and respective [0016 “to direct a customer to a web page].
As for dep. claim 15 (part of 1 above), which deal with well known types of customer service or marketing, i.e. an incentive program or promotional offers, this is taught in [0014-0015 “available service upgrades…regarding promotional offers may be modified to include the promotional offers available to the customer’s reward membership status…] as cited above.  The selections of other customer’s future business transaction would have been obvious since the application can apply to all consumer’s transaction issues and services, see [0041 Alternative embodiments… are obvious].
As for dep. claim 18 (part of 1 above), which deal with well known data analysis, i.e. probability, this is taught in [0013] cited above.
As for dep. claim 19 (part of 1 above), which deal with well known data analysis parameters, i.e. analyzing additional data and modifying the analysis, this is taught in [0013]-[0014]and [0015] cited above.

    PNG
    media_image11.png
    972
    625
    media_image11.png
    Greyscale



    PNG
    media_image23.png
    309
    650
    media_image23.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 9-13, 16-18 and 21-26 on October 12, 2020 have been considered and the results are as followed:
I. 101 Rejection:
	Applicant’s responses that the claimed system refers to CSR portal accessible by a CSR in real-time on a device connected to a network that provides resource material to the CSR and address a technical problem of how to provide resources to the CSR in real time is noted, however, this is more of a business problem and not technical problem associated with the computer system.  
MPEP § 2106.05 (a) - Improvements to the functioning of a computer or to any other technology or technological field: 
Conclusion (1): none.  
The claimed invention is directed to a business practice that involves using generic computer components as tools to enhance the automation of a business process and wherein the business process is providing resource material to a customer service representative based on a user’s request.
The claimed invention does not appear to meet the guideline of MPEP 2106.05(a) since the claimed invention does not appear to improve the functioning or operation of a computer system or any other Technical Field or Technology.
The additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: 
(i) mere instructions to implement the idea on computer system.
(ii) recitation of a computer system that serve to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  
The additional elements or combination of elements in the claims do not provide an improvement to the functioning of a computer or to any other technology or technical field.
 (2) MPEP § 2106.05 (b) – Applying the judicial exception with or by use of a particular machine.
Conclusion (2): none.  
As shown in Figs. 1 and 3, and specification [0017-0058], the computer system comprises devices that are generic server computer devices, “data processing system” that was described in the specification at a high level of generality, comprising generic computer components.  No indication in the specification nor does the attorney indicating that the operations recited in claim 1 requires any specialized computer hardware or other inventive computer components, i.e., a particular machine, or invokes any inventive programming.  
Using a machine learning process or neural network system is well known and routine computer analytic technique, as shown in GANAPATHIRAJU et al. above.  
II. 112, 2nd Rejections:
New rejections have been given due to amendment.
III. 103 Rejections:

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on Monday-Friday, 8:00-4:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN D NGUYEN/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        
















Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-10 and 14-20 on April 9, 2020 have been considered and the results are as followed:
I. 101 Rejection:
	Applicant’s responses on pages 11-14 are noted, however, due to issue of new matter, it’s speculative to indicate whether or not applicant’s responses and arguments are persuasive and therefore no clear decision is made until the issue of new matter is resolved.

    PNG
    media_image24.png
    339
    671
    media_image24.png
    Greyscale

Using a machine learning process is well known and routine computer analytic technique as shown in GANAPATHIRAJU et al. above.  

    PNG
    media_image25.png
    267
    665
    media_image25.png
    Greyscale

Using a machine learning process or neural network system is well known and routine computer analytic technique, as shown in GANAPATHIRAJU et al. above.  
II. 112, 2nd Rejections:
New rejections have been given due to amendment.
III. 103 Rejections:
The rejections have been withdrawn due to applicant’s amendment of the claims.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on Monday-Friday, 8:00-4:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Aryan Weisenfeld can be reached 571-272-6602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN D NGUYEN/Primary Examiner, Art Unit 3689